Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 2 are rejected under 35 U.S.C. 102(a2) as being anticipated by Fukuhara et al. (US 20210179900).
The reference discloses a polyvinyl alcohol aqueous solution (abstract) for spraying (paragraph 39) suitable for use as a spreading agent for agrichemicals (paragraph 102). Note the abstract and document claim 3 for applicants’ ethylene contents, 1,2 glycol linkage contents, viscosity average degree of polymerization and degree of saponification. Note paragraph 3 where solutions of the material are viscosity stable as in claim 11. 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara et al. (US 20210179900).
Note example 13 for addition of a low molecular weight of aromatic conjugated diene at a level of 40 ppm. Note paragraphs 32 and 33 for addition of polar functional group containing materials such as materials containing nitro groups such as in claim 6 or conjugated dienes including those attached to polar functional groups. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara et al. (US 20210179900) in view of Kaharu et al. (US 20200396990).
The primary reference discloses no agrichemical concentrations. However, the secondary reference discloses a polyvinyl alcohol spreading agent for agrichemicals wherein the agrichemicals are present in applicants’ concentrations (paragraph 53). It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the agrichemical of the primary reference in the concentrations taught by the secondary reference motivated to use workable concentrations when using a polyvinyl alcohol containing agrichemical composition absent any showing of surprising or unexpected results.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
10-4-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765